PER CURIAM.
The pleadings and proof in the record are such that we cannot, we think, justly make a final disposition of the case. The libel does not state the case with such fullness as to conform to the rules. This failure, however, to fully state the case, in the absence of a design to suppress material facts, should not he fatal to the right to relief. The Syracuse, 12 Wall. 167, 173, 20 L. Ed. 382. The respondent, in the evidence offered, relies on the fact that the alleged salvage services were rendered under a contract; hut the contract is not fully stated in the answer, nor does the evidence clearly show the terms of the contract. Before making a final disposition of the case, we have concluded that it would he proper to require the libelants to amend their libel, and the respondent will he permitted to amend the answer, and both parties will he allowed to take additional evidences The decree of the district court dismissing the libel is vacated and set aside, and the case is remanded to that court for further proceedings in conformity to this opinion. One-half of the costs in this court will be paid by each of the parties.